              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00348-MR
            [CRIMINAL CASE NO. 1:17-cr-00036-MR-WCM]


ALAN PETER DARCY,                )
                                 )
              Petitioner,        )
                                 )
vs.                              )              ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
              Respondent.        )
________________________________ )


      THIS MATTER is before the Court on the Petitioner’s Motion for

Reconsideration [Doc. 21].

      The Petitioner, through counsel, moves the Court to reconsider its

Text-Only Order entered on June 29, 2020, allowing the Government to file

a sur-reply in this matter. [Doc. 21]. As grounds for reconsideration, the

Petitioner argues that he was not afforded the opportunity to file a response

to the motion regarding the sur-reply, and that allowing the Government to

file such sur-reply would be “unfair and highly prejudicial to the petitioner.”

[Doc. 21 at 2].

      Reviewing the history of this case to date, however, reveals that the

Petitioner has litigated this matter in a way that has been unfair and


        Case 1:19-cv-00348-MR Document 23 Filed 07/08/20 Page 1 of 3
prejudicial to the Government. The Petitioner initially filed this § 2255 action

in December 2019. While the motion to vacate was already supported by a

20-page brief, the Petitioner’s counsel admittedly intended to file a more

detailed brief later in reply to the Government’s anticipated response. [See

Doc. 12 at 1]. When the Petitioner finally filed his reply brief, it was 35 pages

in length and supported by two affidavits.1 [Doc. 17].

      The Government was thus confronted with a reply brief that was in

excess of the page limit prescribed by the Court’s Local Rules; that

presented entirely new arguments for relief; and that was supported by

affidavits to which the Government had no opportunity to respond. Rather

than strike the Petitioner’s improper reply, the Court permitted the

Government an opportunity to file a sur-reply. While sur-replies are generally

disfavored in this Court, the Petitioner’s actions warranted the granting of a

limited sur-reply in this instance.

      IT IS, THEREFORE, ORDERED that the Petitioner’s Motion for

Reconsideration [Doc. 21] is DENIED.




1The Petitioner was granted multiple extensions of time to file his reply brief. [See Text-
Only Order entered March 20, 2020; Doc. 13; Text-Only Order entered May 27, 2020;
Text-Only Order entered June 9, 2020]. Additionally, the Petitioner was granted
additional time to file an executed version of his own affidavit [Text-Only Order entered
June 29, 2020], which affidavit was filed on July 8, 2020 [Doc. 22].
                                            2

         Case 1:19-cv-00348-MR Document 23 Filed 07/08/20 Page 2 of 3
IT IS SO ORDERED.


                     Signed: July 8, 2020




                                  3

 Case 1:19-cv-00348-MR Document 23 Filed 07/08/20 Page 3 of 3
